Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 9-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US Pub. No. 2017/0294493 A1), hereafter referred to as Yoo. 

As to claim 1, Yoo discloses a light-emitting display apparatus (fig 1; [0023] with detail of pixel shown in fig 6 [0028]), comprising:
a substrate (fig 7 shows cross section II-II’ of figure 6, including substrate 111) including a plurality of sub-pixels (RP, GP, BP), each of the plurality of sub-pixels including a light emitting area (fig 7, emission area between partition 241) and a reflective area (partition area 241) surrounded by the light emitting area emission area (area between partition 241);
an overcoating layer (240) on the substrate (111);
a partition at the reflective area (241) on the overcoating layer (240);
a light emitting element (250) at the light emitting area (between 241) on the overcoating layer (240); and 
a reflective part (part on vertical sidewall of partition 241; [0077]) on the partition (241) and formed of a same material as the light emitting element (250). 

As to claim 2, Yoo discloses the light emitting display apparatus of claim 1 (paragraphs above),
wherein the light emitting element (250) includes:
a first electrode (251) including a reflective layer ([0077]);
a light emitting layer (252; [0078]) on the first electrode (251); and 
a second electrode (253) on the light emitting layer (252), and 
wherein the reflective part includes:
a first layer (portion of 251 on sidewalls of 241) formed of a same material as the first electrode ([0077]);
a second layer (portion of 252 on sidewalls of 241) formed of the same material as the light emitting layer (252) and disposed on the first layer (251); and 
a third layer (portion of 253 on sidewalls of 241) formed of a same material as the second electrode (253) and on the second layer (252). 

As to claim 3, Yoo discloses the light emitting display apparatus of claim 2 (paragraphs above),
wherein at least a portion of the light emitting element (250) is insulated from at least a portion of the reflective part (portion 253 is insulated from portion 251 by the emission layer same as in application’s 

As to claim 6, Yoo discloses the light emitting display apparatus of claim 2 (paragraphs above),
a bank (255) on the first electrode (251) and including an opening portion exposing a portion of the first electrode (251),  
wherein the partition (241) and the reflective part (portion of 250 on sidewalls of 241) are disposed at the opening portion (exposed portion of 251) and are spaced apart from the bank (255). 

As to claim 9, Yoo discloses the light emitting display apparatus of claim 1 (paragraphs above),
wherein the reflective area is disposed in plural at at least one sub-pixel among the plurality of sub-pixels (reflection area on sidewalls of 241), and 
the light emitting area is integrally provided in all of the plurality of sub-pixels (light emitting area corresponding to LED element 250). 

As to claim 10, Yoo discloses the light emitting display apparatus of claim 1 (paragraphs above),
wherein the partition (241) is integrally provided with the overcoating layer (240). 

As to claim 11, Yoo discloses the light emitting display apparatus of claim 1 (paragraphs above),
wherein an inclination of the partition is approximately 60 degrees or more (fig 7 shows that the incline of the partition 241 with respect to the horizontal surface of 240 is greater than 90 degrees). 

As to claim 12, Yoo discloses a light emitting display apparatus (fig 1; [0023] with detail of pixel shown in fig 6 [0028]), comprising:
an overcoating layer on a substrate (fig 7 shows cross section II-II’ of figure 6, including overcoating layer 240 on substrate 111);
a partition (241) on the overcoating layer (240);
a light emitting element (250) including a first electrode (251) on the overcoating layer (240); and 
a reflective part (portion of 250 on the sidewalls of 241) including a first layer (portion of 251 on sidewalls of 241) on the partition (241),

some of light emitted from the light emitting element is reflected upwardly of the light emitting element by the reflective part to extract light to be lost laterally of the light emitting element (fig 7, light L; [0111]). 

As to claim 13, Yoo discloses the light emitting display apparatus of claim 12 (paragraphs above),
wherein the first electrode and the first layer include a same reflective material ([0077]). 

As to claim 14, Yoo discloses the light emitting display apparatus of claim 12 (paragraphs above),
a bank (255) covering a periphery portion of the first electrode (251), 
wherein the bank (255) is disposed to surround the reflective part (portion of reflective material on sidewalls of partition 241). 

As to claim 15, Yoo discloses the light emitting display apparatus of claim 14 (paragraphs above),

wherein the first electrode (251) is between the plurality of sub-reflective parts (portions of 250 on sidewalls of banks 255). 

As to claim 16, Yoo discloses the light emitting display apparatus of claim 15 (paragraphs above),
wherein the plurality of sub-reflective parts (portions of 250 on sidewalls of bank 255) are disposed to have a shape corresponding to a planar shape of a portion of the first electrode (251) that is exposed from the bank (255; this is shown as the bank 255 forming the exposed portion of 251 and thus portion of 250 on the sidewalls has the shape corresponding thereto), and 
the plurality of sub-reflective parts are spaced apart from each other (portions of 250 on the sidewalls opposite to each other are spaced apart from each other by the sub-pixel region). 

As to claim 17, Yoo discloses the light emitting display apparatus of claim 14 (paragraphs above),

wherein the first electrode (251) is between the plurality of sub-reflective parts (portions of 250 on sidewalls of banks 255). 
 
As to claim 18, Yoo discloses the light emitting display apparatus of claim 17 (paragraphs above),
wherein a planar shape of the plurality of sub-reflective parts is one among a bar shape, a cross shape, and an asterisk shape (fig 3 shows the plurality of bar shapes). 

As to claim 19, Yoo discloses the light emitting display apparatus of claim 15 (paragraphs above),
wherein light emission efficiency of the light emitting display apparatus is optimized by adjusting one or more of:


As to claim 20, Yoo discloses the light emitting display apparatus of claim 17 (paragraphs above),
wherein light emission efficiency of the light emitting display apparatus is optimized by adjusting one or more of:
the number of divisions obtained through dividing the light emitting element by the plurality of sub-reflective parts, a distance between two adjacent ones of the plurality of sub-reflective parts, a height of the partition, and an area of the plurality of sub-reflective parts (the method portion of this claim is given patentable weight with respect to the limitation is imparts on the structure of the light emitting display apparatus, as such, 

As to claim 21, Yoo discloses the light emitting display apparatus of claim 12 (paragraphs above),
wherein at least a portion of the light emitting element and at least a portion of the reflective part are electrically separated from each other (fig 7, layer 253 of light emitting element 250 is electrically separated from portion of reflective part of layer 251 on vertical sidewalls of partition 241). 

As to claim 22, Yoo discloses the light emitting display apparatus of claim 21 (paragraphs above),
wherein the light emitting element (250) further includes a second electrode (253) on the first electrode (251), 
the reflective part further includes a third layer (layer 262) on the first layer (251), and
the second electrode (253) and the third layer (262) are electrically insulated from each other (insulator 261 separates electrode 253 and layer 262). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Lee et al. (US Pub. No. 2018/0211979 A1), hereafter referred to as Lee.

As to claim 7, Yoo discloses the light emitting display apparatus of claim 6 (paragraphs above).
Yoo does not disclose wherein the overcoating layer includes:

a protrusion portion between the base portion and the light emitting element, 
wherein the first electrode extends from the base portion toward an upper surface of the protrusion portion, and 
the bank covers the protrusion portion. 
Nonetheless, Lee discloses wherein an overcoating layer (fig 1, layer 105 with protrusion portion 110) includes:
a base portion (base portion 105) between a substrate (50) and a light emitting element (135); and 
a protrusion portion (110) between the base portion (105) and the light emitting element (135), 
wherein a first electrode (125) extends from the base portion (105) toward an upper surface of the protrusion portion (110), and 
a bank (130) covers the protrusion portion (110).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the protrusion portion of an overcoating layer as taught by Lee in the overcoating layer of Yoo since this will allow for the formation of an inclination angle of the overcoat layer 

As to claim 8, Yoo in view of Lee disclose the light emitting display apparatus of claim 7 (paragraphs above). 
Yoo shows a height of the partition (241) and Lee shows a height of the protrusion part (110).  
However, neither Yoo nor Lee disclose the relative heights of the partition and the protrusion part. 
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the optimum height of the partition and the protrusion so that the light efficiency of the display is maximized. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the . 

Pertinent Art
US Pub. No. 2020/0136092 and US Pub No. 2017/0243932 are pertinent art references.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/30/2021